Citation Nr: 1033259	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-14 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 21, 2004, 
for the grant of service connection for a left great toe wart 
removal with residual post-digital block numbness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1984 to May 1987.  He 
also served in the Army National Guard from May 1987 to May 1992.  

This matter arises before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2010, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.


FINDING OF FACT

The competent evidence of record shows that the Veteran's service 
medical records were not associated with his claims file at the 
time his claim was originally denied in September 1997.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 21, 2004, for the grant of service connection for a left 
great toe wart removal with residual post-digital block numbness 
have been met.  38 U.S.C.A. §§ 5110, 5111 (West 2002); 38 C.F.R. 
§ 3.400 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 
 
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In light of the full grant of benefits for the Veteran's claim 
for an earlier effective date for a service-connected left great 
toe wart removal, the Board notes that no further notification or 
assistance is necessary to develop facts pertinent to the claim 
at this time. 

Legal Criteria

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date of 
an evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o); cf. 38 
C.F.R. § 3.157.  

However, if in a claim to reopen a previously denied claim, VA 
receives or associates with the claims file relevant official 
service department records, such as service records that are 
related to a claimed in-service injury or disease and additional 
service records forwarded by the Department of Defense or the 
service department to VA any time after VA's original request for 
service records, that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c) (2009).  An award 
made based all or in part on those records is effective on the 
date entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may be 
authorized by § 3.156.  Id. § 3.156(c)(3).

Analysis

The Veteran argues that he tried to get his service treatment 
records from the Army when he originally filed his claim in 
January 1997, but the Army was unable to produce them.  Since he 
could not get his service treatment records from the time he 
served on active duty in the Army, the Veteran obtained his 
treatment records from his period in the Army National Guard.  
The Veteran then claims that when he was discharged from the Army 
National Guard in 2004, all of his service treatment records were 
mailed to him.  Thus, the crux of the Veteran's claim is that his 
official Army treatment records related to his in-service wart 
removal were not associated with his claims file when his claim 
was originally denied in September 1997.  

As laid out above, if service treatment records are associated 
with the claims file after the RO originally denied the claim, VA 
will reconsider the claim and, if the Veteran is successful in 
his claim, set an effective date of the date entitlement arose or 
the date VA received the previously decided claim, whichever is 
later.  In this case, the Board finds that the Veteran's service 
treatment records were not completely associated with the claims 
file when his claim was denied in September 1997.  Therefore, for 
the reasons set forth below, the effective date of the grant of 
service connection for a left great toe wart removal with 
residual post-digital block numbness should be January 22, 1997, 
the date the Veteran filed his original claim.

Initially, the Board notes that it is not possible to 
definitively state what service treatment records were associated 
with the claims file in 1997 because the RO did not stamp them 
with the date they were received at the RO and placed all service 
treatment records in folders on the bottom of the claims folder.  
Because of this, the Board will examine the record to determine 
if the preponderance of the evidence is for or against the 
Veteran's claim.  When he filed his claim, the Veteran asked the 
RO to "please obtain my service medical records."  Weeks later, 
a deferred rating decision showed that the RO was waiting for the 
service treatment records to decide the claim.  Then, in May 
1997, a request for information form shows that the RO requested 
the Veteran's service treatment records from the Oregon National 
Guard.  The Oregon National Guard responded that the Veteran was 
not a current member and that no records existed for him.  The RO 
notified the Veteran in June 1997 that they contacted the 
National Personnel Records Center and the Oregon National Guard 
but that his service treatment records could not be located.  In 
June 1997, the Veteran informed the RO that the United States 
Army Reserve Personnel Center had his records, and the RO sent 
them a request for information seeking those records in July 
1997.  A month later, the RO sent the Veteran a letter advising 
him that his service treatment records could not be located.  
Shortly thereafter, a report of contact states that the Veteran 
located 42 pages of his service treatment records.  At his Travel 
Board hearing, the Veteran testified that these 42 pages were his 
201 file containing only personnel records.  

After the Veteran submitted those 42 pages, a deferred rating 
decision dated in September 1997 simply stated "Please Build 
Folders For SMR's [sic]."  That same day, the RO denied the 
Veteran's claim because "Active and Guard service medical 
records were negative for evidence of treatment for or diagnosis 
of any foot condition or injury."  In January 2004, the Veteran 
applied to reopen his claim, stating that he would be discharging 
from the Army Reserves shortly and has located his service 
treatment records from his active duty period.  He also stated 
that these records were not available when his original claim was 
denied.  This time, the Veteran's claim was granted and assigned 
a noncompensable disability rating, which was eventually 
increased to 10 percent.  In his September 2006 substantive 
appeal, the Veteran stated that he felt the effective date of the 
decision granting him service connection should be 1997, when he 
originally filed the claim.  In response, the RO found that the 
only new service treatment records submitted since the September 
1997 denial were duplicates and denied the Veteran's claim.

After reviewing the record, the Board finds this position 
unsupported by the evidence.  First, because none of the service 
treatment records are date stamped and they are all contained in 
folders at the bottom of the claims file, it is not possible to 
tell when the RO received them.  Nevertheless, the Board can 
glean from the record that no service treatment records were 
obtained until the Veteran found 42 pages or records.  However, 
the Veteran testified that these were just personnel records, and 
there is nothing else in the record to indicate that they are 
anything else.  At any rate, the Veteran's service treatment 
records contained evidence of an in-service wart at the time his 
claim was granted in August 2004.  If the Veteran did not submit 
new service treatment records, then the record would have 
contained similar evidence in 1997.  Since the Veteran presented 
competent and credible evidence that he submitted new service 
treatment records in January 2004, the Board finds that the 
record must have been incomplete at the time his claim was denied 
in 1997.  
In light of the foregoing, the Board finds that the new service 
treatment records submitted by the Veteran trigger the provisions 
of 38 C.F.R. § 3.156(c) regarding the effective dates of filed 
claims.  An award made based on newly submitted service treatment 
records is effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later.  In 
this case, the date VA received the previously denied claim, 
January 22, 1997, is later.  Therefore, since the preponderance 
of the evidence is not against the Veteran's claim, his appeal is 
granted and service connection for a left great toe wart removal 
with residual post-digital block numbness is effective January 
22, 1997.


ORDER

Entitlement to an effective date of January 22, 1997, for the 
grant of service connection for a left great toe wart removal 
with residual post-digital block numbness is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


